DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the RCE filed 01/18/2022.

Claims 1-20 are pending in this application. Claims 1, 8, 9, and 15 have been amended.  

Request Continuation for Examination



2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/18/2022 has been entered. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesan et al.  (US 20190114206) in view of Keller et al. (US 20070083588).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Murugesan teaches a system (provides a system, method and computer-readable storage device; paragraph 0013-0014 and Fig.1), comprising: 
a memory (system memory 115) that stores computer executable components; and 
a processor (processor 110) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 

a performance component that assigns performance points to different nodes based on execution of one or more workload types (Work items can be defined as individually schedulable functions that operate on a queue of packets. Work items can run within a single process or across multiple processes in a given user plane, i.e., a container or a virtual machine. The scheduler 204 will access a configuration file 212 that includes data associated with a number of key performance indicators. For example, key performance indicators can include one or more of CPU utilization 208, packet drops 206, latency information, 210 as well as other performance information which might be available. Each key performance indicator can include a threshold value within the configuration file 212; paragraph 0019); and 

a scheduler extender component that modifies a scheduling decision to run a workload type on a node based on the performance points (paragraph 0022: the scheduler 204 can include the information about the application type such that the scheduling decision 204 will not only involve a scale up 214 or a scaled-down 216 decision but also assign work items associated with an application to particular cores to improve efficiency or to match the application type with a resource type based on a likelihood of an affinity of that application for a particular resource type. By matching application type with resources, the system can improve performance and avoid mismatches between work items and resources such as cores. The application type can also impact the dynamic adjustments between the binding of cores to work items when the cores are all of a similar type; paragraph 0026: adjusting workload allocations includes one or more of: scaling up work items such that additional cores are bound to the work items or scaling down the work items such that cores are unbound to the work items. In this scenario, one set of work items could be scaled up, while another set of work items could be scaled down. Adjusting workload allocations can include adjusting how many cores are assigned to a respective work item within the user plane. The adjusting can also occur at a scheduled number of observations which can be static or dynamic in terms of timing. While cores are referenced, the adjustment can also relate to any other type of compute resource such as memory, bandwidth, and so forth). 
Murugesan, however, does not explicitly teach the following additional limitations:

Keller teaches the performance points comprise distinct numerical values indicative of whether the execution of the one or more workload types was successful, unsuccessful or partially successful (paragraph 0010: the provisioning workflows specify methods for automatically monitoring execution status of provisioning processes through automated message exchange between provisioning systems and change management systems to enable control and coordination of process flow. For example, monitoring the execution status of provisioning tasks enables a workflow controller to determine whether invoked provisioning operations have completed successfully or unsuccessfully; paragraph 0031: the status messages (218) include status indicators that are issued (automatically or in response to status requests) by the deployment engine (214) to the workflow engine (212) to indicate the execution status of invoked provisioning tasks. In particular, by way of example, status indicators may have values that specify execution status as "in progress", "completed successful", "completed with failure", "unknown", etc. The provisioning system (210) can use the status indicators to update the status as well as create/augment a description of a managed resource (230) stored in the database (250) during the execution of the provisioning process; see also, paragraphs 0042-0044). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Murugesan with Keller because it would have provided the enhanced capability for enforcing temporal constraints (deadlines, durations) for executing provisioning operations and determining error conditions that require corrective actions.
As to claim 2:
Murugesan teaches the computer executable components further comprise: a workload clustering component that determines at least one of a quantity or a type of the one or more workload types (paragraphs 0028-0029).As to claim 3:
Murugesan teaches the computer executable components further comprise: a workload classification component that classifies the workload type as one of the one or more workload types (paragraphs 0028-0029).As to claim 4:
Murugesan teaches the performance component assigns the performance points based on at least one of: runtime performance of at least one of the different nodes in executing the one or more workload types; failure rate of the one or more workload types executed by at least one of the different nodes; one or more attributes of at least one of the different nodes; one or more attributes of the one or more workload types; or at least one defined workload execution objective (paragraphs 0028-0029).As to claim 5:
Murugesan teaches the performance component: monitors runtime performance of at least one of the workload type run on the node or the one or more workload types run on the different nodes; and updates one or more performance points of at east one of the node or the different nodes based on the runtime performance (paragraphs 0020 and 0025).As to claim 6:
Murugesan teaches scheduler extender component ranks the different nodes based on one or more performance points of the different nodes corresponding to the workload type (paragraphs 0028-0029).As to claim 7:
Murugesan teaches scheduler extender component adjusts a scheduler ranking of the different nodes based on one or more performance points of the different nodes corresponding to the workload type, thereby facilitating improved performance of at least one of the workload type, the node, or the processor (paragraphs 0022 and 0029).
As to claim 8:
The rejection of claim 1 above is incorporated herein in full. Additionally, Keller teaches the performance points comprise distinct numerical values indicative of whether the execution of the one or more workload types was successful, unsuccessful or partially successful, wherein a first performance point of the performance points is first one of the numerical values based on a determination that the execution was successful, wherein a second performance point of the performance points is a second one of the numerical values based on a determination that the execution was partially successful and wherein a third performance point of the performance points is a third one of the numerical values based on a determination that the execution was unsuccessful (paragraph 0010: the provisioning workflows specify methods for automatically monitoring execution status of provisioning processes through automated message exchange between provisioning systems and change management systems to enable control and coordination of process flow. For example, monitoring the execution status of provisioning tasks enables a workflow controller to determine whether invoked provisioning operations have completed successfully or unsuccessfully; paragraph 0031: the status messages (218) include status indicators that are issued (automatically or in response to status requests) by the deployment engine (214) to the workflow engine (212) to indicate the execution status of invoked provisioning tasks. In particular, by way of example, status indicators may have values that specify execution status as "in progress", "completed successful", "completed with failure", "unknown", etc. The provisioning system (210) can use the status indicators to update the status as well as create/augment a description of a managed resource (230) stored in the database (250) during the execution of the provisioning process; see also, paragraphs 0042-0044). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Murugesan with Keller because it would have provided the enhanced capability for enforcing temporal constraints (deadlines, durations) for executing provisioning operations and determining error conditions that require corrective actions.

As to claim 9:
The combination of Murugesan and Keller teaches the first one of the numerical values is 1, wherein the second one of the numerical values is between 0 and 1 and wherein the third one of the numerical values is 0 (Keller: paragraphs 0031 and 0042-0044), the computer-implemented method further comprising: determining, by the system, at least one of a quantity or a type of the one or more workload types (Murugesan: paragraphs 0028-0029).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Murugesan with Keller because it would have provided the enhanced capability for enforcing temporal constraints (deadlines, durations) for executing provisioning operations and determining error conditions that require corrective actions.

As to claims 10-14:
Note the rejection of claims 3-7 above, respectively. Claims 10-14 are the same as claims 3-7, except claims 10-14 are method claims and claims 3-7 are system claims. 

As to claims 15 and 17-20:
Note the rejection of claims 1 and 4-7 above, respectively. Claims 15 and 17-20 are the same as claims 1 and 4-7, except claims 15 and 17-20 are computer program product claims and claims 1 and 4-7 are system claims.

As to claim 16: 
Refer to claims 2 and 3 above for rejection.

Response to Arguments

6. 	Applicants' arguments filed 01/18/2022 have been considered but are moot in 
view of the new ground(s) of rejection.

Contact Information

7.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199